In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Oliver, J.), dated November 17, 2000, which granted her motion for an attorney’s fee in the sum of only $1,000.
Ordered that the order is affirmed, with costs.
An evaluation of what constitutes reasonable counsel fees is a matter that is generally left to the sound discretion of the trial court (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Pena v Pena, 255 AD2d 498; Matter of Bailey, Marshall & Hoeniger v Merzon, 210 AD2d 474), which is often in the best position to judge those factors integral to the fixing of counsel fees (see, Pauk v Pauk, 232 AD2d 386; Matter of O’Neil v O’Neil, *432193 AD2d 16, 20; Levine v Levine, 179 AD2d 625, 626). The Supreme Court providently exercised its discretion in awarding an attorney’s fee in this case. Smith, J.P., Goldstein, McGinity and H. Miller, JJ., concur.